Citation Nr: 1632459	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  13-27 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to July 1976.  He also had subsequent reserve duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2016.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
 
FINDING OF FACT

The Veteran's current tinnitus is related to his military service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service treatment records do not reveal a diagnosis of tinnitus or any symptoms while in service.  His examinations for his reserve duty service also do not discuss tinnitus.

The Veteran's private medical records show that he reported constant ringing in the ears at an appointment in April 2004.  He then reported having experienced tinnitus for years, but with recent worsening at an appointment with his private doctor, Dr. J.K. (initials used to protect privacy), also in April 2004.  He reported worsening tinnitus again at a private medical appointment in 2010.

The Veteran was afforded a VA audiological examination in connection with his claim in May 2011.  At that time, the examiner noted that the Veteran had first noticed his tinnitus 10 to 12 years earlier and reported that the Veteran did not recall experiencing tinnitus while in service.  After an examination, the examiner opined that the Veteran's 1976 separation examination showed that his hearing was within normal limits.  Thus, he opined that, as tinnitus is associated with hearing loss and the evidence indicated that the Veteran's hearing loss occurred after service, the Veteran's tinnitus was likely not related to service.  The Board notes that the May 2011 VA examiner did not provide an opinion as to whether or not the Veteran's tinnitus was directly related to his service and noise exposure therein.  Instead, he only provided an opinion as to whether the Veteran's tinnitus was secondary to his hearing loss.

The Veteran subsequently testified that there were several inaccuracies with the May 2011 VA examination report.  He stated that he had told the examiner that he sought treatment for his tinnitus 10 to 12 years earlier and not that the tinnitus had started 10 to 12 years earlier.  He also stated that, while the examination report noted exposure to occupational noise after service, he had told the examiner that his occupational noise was under OSHA standards and that he was required to wear ear protection at all times.  On the other hand, hearing protection was not worn in service.  The Veteran and his wife have also asserted that the May 2011 VA examiner did not ask the Veteran about his tinnitus during the examination. 

At a September 2011 audiological appointment with his private doctor, Dr. K.G., the Veteran reported noise exposure during service due to the location of his work, which was located next to the flight line.  He also stated that he was exposed to constant noise from a generator.  The Veteran indicated that he had experienced symptoms while in service and that such symptoms had worsened over the years.  Dr. K.G. noted that she had reviewed some of the Veteran's service treatment records and opined that the Veteran's tinnitus was as likely as not due to his military service.

In March 2016, the Veteran submitted another private medical opinion in support of his claim, from Dr. J.K.  He noted that he first saw the Veteran in April 2004, when the Veteran reported hearing a cricket-like noise during service with a worsening of symptoms around the time of the 2004 appointment.  Dr. J.K. analyzed some of the Veteran's service treatment records and opined that there was a trend of worsening of hearing during the Veteran's military service.  He also noted that tinnitus is typically a symptom of nerve hearing loss as it evolves; however, a clear etiology opinion of the tinnitus was not provided.

The Veteran was also afforded a VA examination in June 2016 in connection with another claim not currently before the Board.  The examiner reviewed the claims file, as well as the Veteran's testimony, and opined that it was at least as likely as not that the Veteran's military noise exposure caused his current tinnitus.

Upon review of the evidence, the Board finds that the May 2011 VA examination has very limited probative value in this case, as the examiner did not consider the Veteran's more recent lay assertions or provide an opinion as to direct service connection.  The May 2011 VA examiner also relied solely upon a lack of diagnosis of hearing loss while in service in formulating his opinion as to the Veteran's tinnitus.  On the other hand, Dr. K.G. and the June 2016 VA examiner provided medical opinions that were supported by a review of the Veteran's medical history, as well as his own lay statements.  The Board finds that the medical evidence from Dr. K.G. and the June 2016 VA examiner is more probative evidence in this case.  Accordingly, the Board concludes that service connection for tinnitus is warranted.   
ORDER


Service connection for tinnitus is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


